IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20516
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MYRICK CLIFT BEASLEY, also known as
Clyde House, also known as Michael
Wadsworth, also known as Najee Sakkar,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-674-ALL
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Myrick

Clift Beasley has requested leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Beasley received a copy of counsel's motion and brief but has not

filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.     Accordingly,

the motion to withdraw is granted, counsel is excused from



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20516
                               -2-

further responsibilities herein, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.